Citation Nr: 1759501	
Decision Date: 12/21/17    Archive Date: 12/28/17

DOCKET NO.  13-31 496A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a hammertoe disability (digits 2 through 5 bilaterally and digit 1 of the left foot) (claimed as residuals of a broken second toe bone of the right foot).  

2.  Entitlement to service connection for a left knee disability (osteoarthritis and degenerative tears of the medial and lateral meniscal cartilages).

3.  Entitlement to service connection for a right knee disability (osteoarthritis).


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


ATTORNEY FOR THE BOARD

H. Daus, Associate Counsel
INTRODUCTION

The Veteran had qualifying service from April 1968 to February 1970.   

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In an October 2017 letter, the Veteran requested to cancel his November 2017 videoconference hearing. 

The issue of entitlement to service connection for residuals of a broken second toe bone of the right foot has been recharacterized as service connection for hammertoe of digits 2 through 5 bilaterally and of digit 1 of the left foot due to evidence that the Veteran's toe condition extends beyond just the second toe of the right foot.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009); April 2016 record from Cheyenne VAMC (hammertoe of digits 2 through 5 bilaterally and of digit 1 of left foot).  


FINDINGS OF FACT

1.  The Veteran's hammertoe disability is not etiologically related to service.

2.   The Veteran's left knee arthritis did not manifest to a degree of 10 percent within one year after separation.  

3.  The Veteran's left knee disability is not etiologically related to service. 

4.  The Veteran's right knee arthritis did not manifest to a degree of 10 percent within one year after separation.  

5.  The Veteran's right knee disability is not etiologically related to service. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for the hammertoe disability have not been met.  See 38 U.S.C. § 1110 (West 2012); 38 C.F.R. § 3.303 (2017). 

2.  The criteria for service connection for the left knee disability have not been met.  See 38 U.S.C. § 1110 (West 2012); 38 C.F.R. § 3.303, 3.307, 3.309 (2017).

3.  The criteria for service connection for the right knee disability have not been met.  See 38 U.S.C. § 1110 (West 2012); 38 C.F.R. § 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran generally contends that his current hammertoe, left knee, and right knee disabilities are etiologically related to service.  See August 2011 application (contended that he injured knees from repeatedly jumping off trucks with gear during training exercises; also contended that he broke the second toe on the right foot when running during basic training); July 2012 notice of disagreement (contended that he was treated for a broken toe on the right foot at Fitzsimons Army Hospital in June 1968 while on leave after basic training; also contended that his foot was x-rayed and that someone told him that it showed a broken toe that he set on its own; reported continued pain); November 2013 VA Form 9 (contended that he broke his toe in May 1968 during basic training, but did not go to sick leave out of fear of being recycled; also contended that he waited to seek treatment from Fitzsimons Army Hospital until he was home on leave, during which time he was told that that there was a calcium deposit and the only way to fix the toe was to re-break it; also contended that he repeatedly jumped over the side of trucks with gear during training exercises, landing with more weight on the left knee/leg to compensate for the healing of his broken toe of the right foot).  However, based on the evidence below, the Board finds that the preponderance of the evidence fails to show an etiological relationship between these disabilities and service.  

Direct service connection is warranted where the evidence of record establishes that a current disability was caused or aggravated beyond natural progression by an event or injury during a qualifying period of service.  See 38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  Generally, there must be competent, credible evidence of: (1) a current disability; (2) an in-service incurrence or aggravation of an injury or disease; and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

However, presumptive service connection is warranted for arthritis, among other chronic diseases, if it becomes manifest to a degree of 10 percent of more within one year from the date of separation.  See 38 U.S.C. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a)(3); 3.309(a).  This presumption may be rebutted by affirmative evidence to the contrary.  See 38 U.S.C. § 1113; 38 C.F.R. § 3.307(d).

Hammertoe Disability

The Veteran first sought treatment for hammertoe in March 2005 and was first diagnosed with hammertoe in October 2005.  See March 2005 and October 2005 records from Cheyenne VAMC.  This disability is not considered a chronic disease for VA purposes.  See 38 C.F.R. § 3.309(a); as such, service connection is not applicable on a presumptive basis.  However, the Veteran's inability to prevail on a presumptive basis does not foreclose his opportunity to prevail on a direct basis.  See Combee v. Brown, 34 F.3d 1039, 1043-33 (Fed. Cir. 1994).  Nevertheless, the preponderance of the evidence fails to show an etiological relationship between this disability and service.

The March 1968 pre-induction and February 1970 separation examinations lacked any indication of musculoskeletal deformities and/or injuries of the toes bilaterally.  However, the Board notes July 1969 service treatment records which document the Veteran's reports of smashing his little toe of the left foot on a truck.  Notably, the  the July 1969 x-ray report revealed no history of previous injury and was negative for fracture.  Subsequent service treatment records lack any indication of residuals related to the July 1969 complaints and, as aforementioned, the Veteran denied such problems on his February 1970 separation examination.  

The Board also acknowledges the Veteran's aforedescribed contentions of a May 1968 fracture of the second toe of the right foot and subsequent treatment at Fitzsimons Army Hospital; however, the Veteran's contentions are not corroborated by any competent medical evidence.  Specifically, there were no available treatment records from Fitzsimons Army Hospital and the Veteran does not have the medical background necessary to competently opine that any toe symptoms were actually a fracture (as fractures are not lay-observable, needing x-ray confirmation).  See September 2013 Memorandum (formal finding on the unavailability of April 1968 to August 1968 treatment records from Fitzsimons Army Hospital); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465 (1994).  Furthermore, when preparing his report of medical history at the time of his service discharge, the Veteran specifically denied a "history of broken bones" or having "foot trouble."  These inconsistencies render the Veteran's currently reported medical history of limited probative value.   

In addition, even if toe symptoms were attributable to a fracture, there is no competent indication that this toe fracture is etiologically related to his hammertoe.  The Board highlights that the Veteran first reported podiatry problems in March 2005 (over 35 years after separation), when he sought treatment options for hammertoe at Cheyenne VAMC; during the October 2005 podiatry consult at Cheyenne VAMC, the Veteran reported that he was active, walked a lot, and began noticing increasing pain in his toes.  The Board also highlights that the Veteran had preventative treatment appointments at Cheyenne VAMC in March 2003 and March 2004, at which time he failed to report any podiatry concerns.    

In sum, as there is no competent indication that this disability is etiologically related to service, VA is not required to seek a medical opinion in this regard.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  As the preponderance of the evidence fails to show the necessary etiological relationship, service connection is precluded on a direct basis.

Left Knee Disability 

The Veteran first reported a painful left knee in February 2008 and was first diagnosed with a left knee disability (degenerative tears in the meniscal cartilages) in July 2008.  See February 2008 and July 2008 records from Cheyenne VAMC. The Veteran was then diagnosed with left knee osteoarthritis in November 2008 (although a February 2008 record mentioned arthritis, this was merely a differential diagnosis).  See February 2008 and November 2008 records from Cheyenne VAMC.  Arthritis is considered a chronic disease for VA purposes.  See 38 C.F.R. § 3.309(a); as such, service connection is applicable on a presumptive basis.  However, the Veteran's arthritis was not diagnosed until November 2008 (over 38 years after separation).  As the diagnosis greatly exceeds the maximum allowance of one year to manifest to a degree of 10 percent, service connection on a presumptive basis is precluded.  However, the Veteran's inability to prevail on a presumptive basis does not foreclose his opportunity to prevail on a direct basis.  See Combee, 34 F.3d at 1043-33.  Nevertheless, the preponderance of the evidence fails to show an etiological relationship between this disability and service.

The March 1968 pre-induction and February 1970 separation examinations lacked any indication of left knee deformities and/or injuries.  Service treatment records also lacked any indication of left knee treatment and/or diagnoses.  However, the Board finds the Veteran's contention of repeatedly jumping off a truck during training exercises to be credible, as it was consistently reported throughout the longitudinal record and is consistent with the circumstances of the Veteran's service.  See DD-214 (MOS of heavy truck driver); August 2011 application (details aforedescribed); July 2012 notice of disagreement (details aforedescribed); November 2013 VA Form 9 (details aforedescribed).  However, there is no competent evidence that this left knee disability is etiologically related to these in-service training exercises.  

The Board Notes that the Veteran does not have the medical background necessary to render a pertinent opinion.  Further, despite the Veteran's contention that he developed his left knee disability from overuse of the left leg after an in-service toe fracture, the Board has previously discussed how there is no competent evidence to corroborate an in-service toe fracture.  The Board further highlights that the Veteran first began reporting left knee pain in February 2008 (around 38 years after separation), at which time he denied any injury.  See February 2008 record from Cheyenne VAMC.  The Veteran also continued to deny injury at subsequent appointments.  See June 2008 record from Cheyenne VAMC (reported knee pain since January 2008, but denied any injury or precipitating event); July 2008 record from Cheyenne VAMC (reported knee pain and weakness since February 2008, but denied injury); August 2008 record from Cheyenne VAMC (did not relate his left knee problems to any injury); November 2008 record from Cheyenne VAMC (reported pain since February 2008 and denied injury or trauma).

Additionally, the Veteran was afforded an August 2017 VA examination to assess the nature and etiology of this disability.  However, the examiner opined that his left knee disability was less likely than not incurred in or caused by service.  The examiner noted that service treatment records lacked evidence of a left knee problem, the separation physical similarly had no complaints of a left knee problem, and the longitudinal treatment history lacked concerns or complaints related to the left knee until the Veteran reported pain in 2008.  The Board notes that this opinion is the only competent opinion of record.    

In sum, as the only competent opinion found no etiological relationship between current disability and service, and the Veteran's first report of pain was not until 2008, the Board finds no etiological relationship between the left knee disability and service.  As the preponderance of the evidence fails to show the necessary etiological relationship, service connection is precluded on a direct basis.

Right Knee Disability 

The Veteran first reported a painful right knee in March 2011 and was first diagnosed with a right knee disability (osteoarthritis) that same month.  See October 2008 record from Cheyenne VAMC (although the physician assessed chronic right knee pain, this seems to be a typographical error, as the treatment and x-rays that visit were solely for the left knee); February 2011 record from Cheyenne VAMC (reported only left knee pain, but physician ordered x-rays of the bilateral knees); March 2011 (reported right knee pain and was diagnosed with right knee osteoarthritis).  Arthritis is considered a chronic disease for VA purposes.  See 38 C.F.R. § 3.309(a); as such, service connection is applicable on a presumptive basis.  However, the Veteran's arthritis was not diagnosed until March 2011 (over 41 years after separation).  As the diagnosis greatly exceeds the maximum allowance of one year to manifest to a degree of 10 percent, service connection on a presumptive basis is precluded.  However, the Veteran's inability to prevail on a presumptive basis does not foreclose his opportunity to prevail on a direct basis.  See Combee, 34 F.3d at 1043-33.  Nevertheless, the preponderance of the evidence fails to show an etiological relationship between this disability and service.

The March 1968 pre-induction and February 1970 separation examinations lacked any indication of right knee deformities and/or injuries.  Service treatment records also lacked any indication of right knee treatment and/or diagnoses.  However, as discussed above, the Board finds the Veteran's contention of repeatedly jumping off a truck during training exercises to be credible.  See DD-214 (details aforedescribed); August 2011 application (details aforedescribed); July 2012 notice of disagreement (details aforedescribed); November 2013 VA Form 9 (details aforedescribed).  However, there is no competent evidence that this right knee disability is etiologically related to these in-service training exercises.  

The Board again highlights that the Veteran does not have the medical background necessary to render a pertinent opinion.  The Board further highlights that the Veteran first began reporting right knee pain in March 2011 (over 41 years after separation), at which time no history of injury, trauma, or precipitating events was noted during treatment.  See March 2011 record from Cheyenne VAMC.

Additionally, the Veteran was afforded an August 2017 VA examination to assess the nature and etiology of this disability.  However, the examiner opined that his right knee disability was less likely than not incurred in or caused by service.  The examiner noted that service treatment records lacked evidence of a right knee problem, the separation physical similarly had no complaints of a right knee problem, and the longitudinal treatment history lacked concerns or complaints related to the right knee until the Veteran reported pain in 2012 (although the examiner noted first report of pain in 2012, the Board found first report of pain in March 2011; however, this factual difference does not impact the analysis).  The Board notes that this opinion is the only competent opinion of record.    

In sum, as the only competent opinion found no etiological relationship and the Veteran's first report of pain was not until 2011, the Board finds no etiological relationship between the right knee disability and service.  As the preponderance of the evidence fails to show the necessary etiological relationship, service connection is precluded on a direct basis.


ORDER

Entitlement to service connection for hammertoe is denied.  

Entitlement to service connection for a left knee disability is denied.

Entitlement to service connection for a right knee disability is denied.



____________________________________________
MICHAEL KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


